Citation Nr: 0433659	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for asthma.

3.  Entitlement to an increased initial disability rating for 
neuropathy of the left superficial peroneal nerve, rated as 
10 percent disabling from January 25, 1999, and as 20 percent 
disabling from February 21, 2002.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had service in the U.S. Air Force Reserves.  She 
had an initial period of active duty from January 1976 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

The veteran testified before the undersigned at a Travel 
Board hearing in March 2004.  A transcript of that hearing 
has been associated with the claims folder.  

In February 2004 correspondence, the veteran raised the issue 
of service connection for a right leg disorder.  She also 
discussed the issue during the March 2004 Board hearing.  
There is no indication that the RO has development or 
adjudicated the issue.  The matter is not inextricably 
intertwined with any issue on appeal.  Therefore, it is 
referred to the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

REMAND

The veteran seeks service connection for PTSD, primarily on 
the basis of some form of personal assault in service, 
although she also alleges that she suffered discrimination 
and harassment.  The alleged in-service stressors include: 
being raped in March or April of 1976, being raped in 1987 or 
1988, having two men put a gun to her head while on the 
firing range in 1975 or 1976, having a man intentionally fall 
on her in a sexual manner while stationed in Germany in 1984, 
and being assaulted when she refused to join a prostitution 
ring.  During the course of this appeal, VA amended the 
regulation concerning the establishment of service connection 
for PTSD with regard to claims based on personal assault in 
service, effective March 7, 2002.  See 67 Fed. Reg. 10,330 
(March 7, 2002) (codified at 38 C.F.R. § 3.304(f)(3) (2004)).  
The amended regulation states, in pertinent part, as follows: 

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred. 

38 C.F.R. § 3.304(f)(3) (2004) (emphasis added).  The Board 
finds that the RO has not complied with the provisions of the 
above-quoted regulation and that the Board may not consider 
this appeal on the merits until it has.  A remand is required 
so that the RO may address this deficiency.  

In addition, the Board observes that the RO issued its last 
supplemental statement of the case in February 2004.  In 
March 2004, before it certified the appeal to the Board, the 
RO received additional VA medical records dated through March 
2004.  Although review of those records reveals that they 
contain information relevant to each issue on appeal, the RO 
did not furnish the veteran a supplemental statement of the 
case that addressed this new evidence, as is required by VA 
regulation.  38 C.F.R. § 19.31 (2003).  A remand is required 
to ensure that the RO has considered these records as 
required.    

VA's duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002).  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA outpatient 
notes dated in February 2004 stated that the veteran was 
scheduled for a VA outpatient neurology visit in April 2004.  
During the Board hearing, the veteran testified that she 
continued to have regular VA treatment for each of the 
disabilities at issue on appeal.  On remand, the RO should 
secure the veteran's VA medical records since March 2004.  

In addition, review of the claims folder reveals that the 
veteran last underwent a VA examination for evaluation of her 
left leg disability in July 2002.  During the Board hearing, 
the veteran essentially asserted that her disability had 
worsened.  The duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  On remand, 
the RO should secure a new examination to assess the current 
severity of the disability.    

Finally, the Board notes that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id.  Review of the claims folders fails to reveal notice from 
the RO to the veteran that complies with VCAA requirements.  
The VCAA letters sent to the veteran in May 2001 and May 2002 
do not adequately explain which portion of evidence needed to 
substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The RO should correct this deficiency on remand.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran of 
any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate each claim on 
appeal and of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on her behalf.  This 
notice must comply with 38 U.S.C.A. § 
5103(a) and any applicable legal 
precedent.  

The RO must also advise the veteran that 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident based on an allegation of 
personal assault.  The notice to the 
veteran must include the examples of such 
evidence from other sources provided by 
38 C.F.R. § 3.304(f)(3) (2004).  The RO 
should ask the veteran to provide or 
identify such sources of evidence that 
may corroborate her accounts of in-
service stressors.  

The RO must allow the veteran the 
appropriate period of time in which to 
respond to these notices.  If the veteran 
provides additional evidence or 
information necessary to obtain evidence, 
the RO should proceed accordingly.  

2.  The RO should obtain the veteran's VA 
medical records from the VA Medical 
Center in Kansas City dated from March 
2004 to the present.   

3.  The RO should arrange for the veteran 
to be scheduled for a VA neurology 
examination to determine the current 
severity of the service-connected 
neuropathy of the left superficial 
peroneal nerve.  The examination should 
include any test or study deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.   

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for her claim.

5.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran a 
supplemental statement of the case that 
considers all evidence received since the 
February 2004 supplemental statement of 
the case.  The RO should allow the 
appropriate period of time for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


